          Case 1:20-cv-03093-JMF Document 11 Filed 03/22/21 Page 1 of 11




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
IN RE:                                                                 :
                                                                       :
MOTORS LIQUIDATION COMPANY,                                            :    20-CV-3093 (JMF)
         f/k/a General Motors Corporation, et al.,                     :
                                                                       :
                                      Debtors.                         :   OPINION AND ORDER
                                                                       :
GENERAL MOTORS LLC,                                                    :
                                                                       :
                                    Appellant,                         :
                                                                       :
                  -v-                                                  :
                                                                       :
ROBERT RANDALL BUCHANAN, individually and as :
Administrator of the Estate of Glenda Marie Buchanan, :
                                                                       :
                                    Appellee.                          :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        In June 2009, General Motors Corp. (“Old GM”) filed for bankruptcy in the United States

Bankruptcy Court for the Southern District of New York. As part of the bankruptcy proceedings

that followed, General Motors LLC (“New GM”) purchased substantially all of the assets of Old

GM but assumed only some of its liabilities. In the years since, there has been much litigation

over whether claims brought against New GM in connection with vehicles manufactured by Old

GM can proceed in light of the Bankruptcy Court’s order approving the sale. This is another

such case. It arises on appeal from an order of the Bankruptcy Court (Martin Glenn, Bankruptcy

Judge) granting in part and denying in part a motion that New GM had filed to enjoin Robert

Randall Buchanan from prosecuting certain claims in Georgia state court. For the reasons that

follow, the order of the Bankruptcy Court is affirmed.
         Case 1:20-cv-03093-JMF Document 11 Filed 03/22/21 Page 2 of 11




                                   LEGAL BACKGROUND

       The Court begins with a brief summary of the legal background that informs this appeal.

As part of its 2009 bankruptcy proceedings, Old GM filed a motion to sell substantially all of its

assets “free and clear” of most of its liabilities to New GM pursuant to 11 U.S.C. § 363. In an

order entered on July 5, 2009 (the “Sale Order”), the Bankruptcy Court granted Old GM’s

motion and approved the sale (the “363 Sale”). See In re Gen. Motors Corp., 407 B.R. 463

(Bankr. S.D.N.Y. 2009), aff’d sub nom. Campbell v. Motors Liquidation Co. (In re Motors

Liquidation Co.), 428 B.R. 43 (S.D.N.Y. 2010), and aff’d sub nom. Parker v. Motors Liquidation

Co. (In re Motors Liquidation Co.), 430 B.R. 65 (S.D.N.Y. 2010). Five years later, New GM

revealed that General Motors vehicles had, for years, been manufactured with a defective

ignition switch, and an avalanche of litigation followed. See generally In re Gen. Motors LLC

Ignition Switch Litig., 407 F. Supp. 3d 212, 216-19 (S.D.N.Y. 2019); In re Gen. Motors LLC

Ignition Switch Litig., Nos. 14-MD-2543 (JMF), 14-MC-2543 (JMF), 2016 WL 3920353, at *3-6

(S.D.N.Y. July 15, 2016). Not surprisingly, that litigation has resulted in a host of decisions —

from the Bankruptcy Court, this Court, and the Second Circuit — addressing the scope of the

liabilities that New GM assumed from Old GM and, by extension, the species of claims and

allegations that litigants can bring against New GM consistent with federal bankruptcy law.1



1
        See, e.g., In re Motors Liquidation Co. (“December 2015 Judgment”), No. 09-50026
(REG), 2015 WL 11070293 (Bankr. S.D.N.Y. Dec. 4, 2015), judgment entered, 549 B.R. 607
(Bankr. S.D.N.Y. 2016); In re Motors Liquidation Co. (“November 2015 Decision”), 541 B.R.
104 (Bankr. S.D.N.Y. 2015), aff’d in part, vacated in part (“May 2018 Decision”), 590 B.R. 39
(S.D.N.Y. 2018), aff’d sub nom. Those Certain Post-Closing Accident Plaintiffs Represented By
Butler Wooten & Peak LLP, Denney & Barrett, P.C., Hilliard Martinez Gonzales L.L.P., &
Turner & Assocs., P.A v. Gen. Motors LLC (In re Motors Liquidation Co.) (“November 2019
Decision”), 943 F.3d 125 (2d Cir. 2019), and aff’d sub nom. Reichwaldt v. Gen. Motors LLC (In
re Motors Liquidation Co.), 792 F. App’x 28 (2d Cir. 2019) (summary order), and aff’d sub nom.
Pillars v. Gen. Motor LLC (In re Motors Liquidation Co.), 957 F.3d 357 (2d Cir. 2020) (per
curiam); In re Motors Liquidation Co., 529 B.R. 510 (Bankr. S.D.N.Y. 2015), aff’d in part,


                                                2
           Case 1:20-cv-03093-JMF Document 11 Filed 03/22/21 Page 3 of 11




       To the extent relevant here, this jurisprudence has yielded several important principles:

       •    First, because the Sale Order granted exclusive jurisdiction to the Bankruptcy Court
            “to enforce and implement” its provisions, In re Motors Liquidation Co., No. 09-
            50026 (MG), 2018 WL 1801234, at *6 (Bankr. S.D.N.Y. Apr. 13, 2018), the
            Bankruptcy Court plays a “gatekeeper” role, determining “what claims and
            allegations should get through the gate, under the Sale Order,” In re Motors
            Liquidation Co. (“Pitterman”), 568 B.R. 217, 222 (Bankr. S.D.N.Y. 2017) (internal
            quotation marks omitted), aff’d in relevant part, May 2018 Decision, 590 B.R. 39.

       •    Second, as part of the 363 Sale, New GM assumed certain Product Liabilities (also
            known as “Assumed Liabilities”) for Old GM vehicles, defined as “liabilities to third
            parties for death, personal injury, or other injury to persons or damage to property
            caused by motor vehicles . . . manufactured, sold or delivered by Old GM . . . arising
            out of accidents or incidents occurring on or after the closing date of the 363 Sale . . .
            [i.e.,] July 10, 2009.” In re Motors Liquidation Co. (“July 2017 Decision”), 571 B.R.
            565, 569 (Bankr. S.D.N.Y. 2017) (cleaned up), aff’d in part, vacated in part, May
            2018 Decision, 590 B.R. 39. Among these claims are those based on Old GM’s duty
            to warn. See Pitterman, 568 B.R. at 229.

       •    Third, New GM is not liable for punitive damages with respect to such claims
            because “punitive damages are not an Assumed Liability in the Sale Agreement, and
            the Sale Order’s free and clear provision bars punitive damages claims under a theory
            of successor liability.” November 2019 Decision, 943 F.3d at 133.

       •    Fourth, “Independent Claims” — i.e., “claims based on New GM’s own post-closing
            wrongful conduct” — are “not claims that are based on a right to payment that arose
            before the filing of [the bankruptcy] petition or that are based on pre-petition
            conduct” and, therefore, “these claims are outside the scope of the Sale Order’s ‘free
            and clear’ provision.” Elliott, 829 F.3d at 157 (emphasis added).2 Because true
            Independent Claims are “based solely on New GM’s alleged wrongful conduct,” it is
            “not acceptable . . . to base allegations on generalized knowledge of both Old GM and
            New GM.” Pitterman, 568 B.R. at 231. Thus, “[t]o pass through the bankruptcy
            gate, an Independent Claim must clearly allege specific conduct of New GM upon
            which it is based. Simply adding ‘and GM LLC’ to paragraphs of a complaint
            concerning Old GM conduct is not enough to pass through the gate as an Independent




vacated in part, rev’d in part sub nom. Elliott v. Gen. Motors LLC (In re Motors Liquidation
Co.), 829 F.3d 135 (2d Cir. 2016).
2
        Strictly speaking, the Second Circuit’s holding in Elliott concerning Independent Claims
directly pertained only to plaintiffs alleging certain ignition switch defects. Nevertheless, its
reasoning applies equally to plaintiffs whose claims do not arise from defective ignition
switches, including Buchanan here. See May 2018 Decision, 590 B.R. at 60-61.



                                                  3
           Case 1:20-cv-03093-JMF Document 11 Filed 03/22/21 Page 4 of 11




            Claim.” In re Motors Liquidation Co. (“Reichwaldt I”), 576 B.R. 313, 322 (Bankr.
            S.D.N.Y. 2017), aff’d May 2018 Decision, 590 B.R. 39.

       •    Fifth, as the gatekeeper, “[t]he role of the Bankruptcy Court” in the first instance —
            and of this Court on appeal — “is not to determine whether [a complaint] is properly
            pleaded as a matter of state law or whether [an action] should succeed on its merits.”
            Pitterman, 568 B.R. at 222. Instead, the Bankruptcy Court’s role is simply “to
            analyze whether the [complaint] may pass through the bankruptcy gate.” Reichwaldt
            I, 576 B.R. at 320. “If a complaint violates an enforceable provision of the Sale
            Order, it may not proceed as currently drafted. If it does not violate the Sale Order,
            the complaint ‘passes through the gate’ for the appropriate nonbankruptcy court to
            decide whether it is actionable.” Pitterman, 568 B.R. at 222.

       The decisions of the Bankruptcy Court and this Court in Pitterman provide a helpful

illustration of how these principles apply to claims of the sort at issue in this case. In that case,

the plaintiffs had brought several claims against New GM, including a failure-to-warn claim

under Connecticut law based on New GM’s own post-363 Sale conduct. 568 B.R. at 221. The

Bankruptcy Court allowed these claims to proceed as Independent Claims to the extent they were

truly “based solely on New GM’s post-closing wrongful conduct.” Id. Although the then-

operative complaint contained some allegations that impermissibly failed to distinguish between

Old GM and New GM, the Bankruptcy Court left it to the non-bankruptcy court hearing the

underlying litigation to decide in the first instance whether to allow the plaintiffs leave to amend.

Id. at 231. The Connecticut court granted leave, and the case resulted in a verdict in favor of the

plaintiffs following trial. See May 2018 Decision, 590 B.R. at 52-53. New GM appealed the

Bankruptcy Court’s decision to let the plaintiffs’ failure-to-warn claim through the bankruptcy

gate, arguing that the plaintiffs were improperly “attempt[ing] to ‘bootstrap’ the knowledge or

conduct of Old GM onto purportedly Independent Claims.” Id. at 61. This Court rejected that

argument, noting that the operative complaint alleged that, “[d]espite information and knowledge

available and known to [New GM], including knowledge of numerous ‘rollaway’ incidents

caused by the defects described herein . . . , [New GM] took no steps after June 2009 to directly



                                                   4
         Case 1:20-cv-03093-JMF Document 11 Filed 03/22/21 Page 5 of 11




notify and/or warn owners or the public of these defects.” Id. The Court explained that this was

sufficient to state an Independent Claim because, “[o]n its face, . . . the amended complaint

alleges that New GM had independent knowledge of the alleged defect after the Closing Date of

the 363 Sale and that its duty to warn arose from that knowledge.” Id.

                                  FACTUAL BACKGROUND

       Robert Randall Buchanan is the Administrator of the Estate of Glenda Marie Buchanan,

his deceased wife. FAC ¶¶ 2, 46.3 Mrs. Buchanan purchased a used 2007 Chevrolet Trailblazer

— manufactured by Old GM — in February 2011. See id. ¶¶ 5, 16, 26. On November 10, 2014,

Mrs. Buchanan lost control of her Trailblazer while driving and suffered fatal injuries in a single-

vehicle accident in Paulding County, Georgia. See id. ¶¶ 1, 28-30. Buchanan, as Administrator

of Mrs. Buchanan’s Estate, commenced an action against New GM in Georgia state court in May

2016. See JA 224, 231; In re Motors Liquidation Co. (“Buchanan”), 613 B.R. 570, 577 (Bankr.

S.D.N.Y. 2020). He alleges that Mrs. Buchanan’s Trailblazer was one of many cars

manufactured by Old GM that contained defective steering wheel angle sensors (“SWAS”), a

critical component in the vehicle’s electronic stability controls — known as “StabiliTrak” — and

that these defects significantly increased the risk of a fatal rollover crash. See ECF No. 8

(“Buchanan Opp’n”), at 17-18; FAC ¶¶ 11, 17-19, 44. As part of discovery in the state court

proceedings, the Georgia trial court authorized a deposition of Mara Barra, New GM’s Chief

Executive Officer. New GM sought a protective order opposing Barra’s deposition, arguing that




3
       “FAC” refers to the First Amended Complaint, which is contained at pages 210-22 of the
Joint Appendix, ECF No. 7-1 (“JA”).



                                                 5
         Case 1:20-cv-03093-JMF Document 11 Filed 03/22/21 Page 6 of 11




it should not be allowed because it pertains only to Buchanan’s punitive damages claim and that

claim is barred by the Sale Order. Buchanan, 613 B.R. at 577-78.4

       On January 29, 2020, New GM sent Buchanan a letter asserting that those portions of his

complaint that alleged or suggested that New GM performed actions relating to an Old GM

vehicle before the 363 Sale and any requests for punitive damages against New GM based on

Old GM conduct were barred by the Sale Order. JA 238-41. On January 31, 2020, Buchanan

filed the First Amended Complaint to address the deficiencies identified by New GM.

Buchanan, 613 B.R. at 578. Four days later, however, New GM filed a motion to enforce the

Sale Order before the Bankruptcy Court, arguing that the First Amended Complaint “seeks to

impermissibly hold New GM liable for punitive damages based on Old GM conduct.” Id. at 579;

see JA 1-24. More specifically, New GM argued that while the First Amended Complaint

“purported to add an Independent Claim based on New GM’s failure to warn Mrs. Buchanan

about an alleged defect in the Vehicle, that Independent Claim is not based solely on specific and

identifiable New GM conduct.” Buchanan, 613 B.R. at 579. That is because the First Amended

Complaint “is not based on any expressly stated New GM volitional conduct” and did not

identify a “post-363 Sale event because New GM had no relationship to Mrs. Buchanan (it did

not manufacture, design or sell the [Trailblazer]).” Id. at 579-80. Thus, according to New GM,

the First Amended Complaint “is nothing more than a failure to warn claim that Old GM

allegedly had as the manufacturer and original seller of the [Trailblazer]” — that is, a “successor

liability-type claim” for which “New GM does not have punitive damage liability.” Id. at 580.

Moreover, even “assuming Old GM had a failure to warn obligation, that obligation is part of the



4
      The Georgia court order authorizing Barra’s deposition is currently stayed pending the
outcome of an appeal by New GM. ECF No. 7 (“New GM Br.”), at 14 n.11.



                                                 6
         Case 1:20-cv-03093-JMF Document 11 Filed 03/22/21 Page 7 of 11




assumed Product Liability in which New GM is potentially liable for only compensatory, and not

punitive, damages.” Id. New GM sought to enjoin Buchanan from further prosecuting the

lawsuit in Georgia state court until the deficiencies New GM identified were remedied. Id.5

       Bankruptcy Judge Martin Glenn framed “the narrow question presented” as “whether the

[First Amended Complaint’s] failure to warn claim against New GM and corresponding punitive

damages request may pass through the bankruptcy gate.” Buchanan, 613 B.R. at 583. Judge

Glenn concluded they could, subject to certain amendments to the First Amended Complaint. Id.

Judge Glenn first determined that the First Amended Complaint stated an Independent Claim,

explaining that it “contains specific allegations that New GM had independent knowledge of the

SWAS defect post-Sale and failed to warn plaintiffs, like the Buchanans, about that defect.” Id.

at 584. “Like the allegations in the Pitterman Plaintiffs’ amended complaint,” he continued, “the

Buchanan Amended Complaint alleges that New GM had post-Sale independent knowledge

inherited from Old GM employees of the alleged defect, and its duty to warn arose from that

knowledge.” Id. Judge Glenn did note that “there are certain allegations in the Buchanan

Amended Complaint that may not be used to support a failure to warn claim against New GM,

seeking punitive damages against New GM based on its own post-sale conduct . . . [because

they] impermissibly conflate Old GM and New GM conduct.” Id. at 585. But he concluded that

the First Amended Complaint could be amended to remedy these deficiencies. Id. Judge Glenn

also rejected “New GM’s argument that the [November 2019 Decision] forecloses used car


5
        During the proceedings before the Bankruptcy Court, Buchanan submitted a proposed
Second Amended Complaint, which the Bankruptcy Court declined to consider. JA 505-06.
Buchanan later filed the Second Amended Complaint, with redactions, in the state court
proceedings. Id. at 599-615. Buchanan submitted an unredacted copy of the same via email to
this Court, although it does not appear to be on the docket. Although both parties cite to the
Second Amended Complaint in their briefs, and a redacted copy of the pleading is included in
the Joint Appendix, this Court declines to consider it in the first instance.



                                                7
         Case 1:20-cv-03093-JMF Document 11 Filed 03/22/21 Page 8 of 11




purchasers, like Buchanan, from seeking punitive damages against New GM for Independent

Claims alleging New GM’s post-Sale knowledge and conduct.” Buchanan, 613 B.R. at 586.

“[T]o the extent Buchanan’s failure to warn claim is based on New GM conduct alone, supported

by specific allegations of inherited knowledge of Old GM,” he explained, “punitive damages

may be permissible if permitted by Georgia state law.” Id. Thus, Judge Glenn concluded that

the First Amended Complaint did not run afoul of the Sale Order (subject to certain specifically

identified amendments to select paragraphs). Id. at 586-87.

       Thereafter, New GM timely appealed. ECF No. 1.

                                         DISCUSSION

       The Court reviews the Bankruptcy Court’s findings of fact for clear error and reviews

mixed questions of fact and law and legal conclusions, including the Bankruptcy Court’s

constructions of bankruptcy documents and orders, de novo. See, e.g., Goldman, Sachs & Co. v.

Esso Virgin Islands, Inc. (In re the Duplan Corp.), 212 F.3d 144, 151 (2d Cir. 2000); Gabauer v.

Chemtura Corp. (In re Chemtura Corp.), 505 B.R. 427, 429-30 (S.D.N.Y. 2014). Applying

these standards here, the Court affirms the judgment of the Bankruptcy Court, substantially for

the reasons stated in Judge Glenn’s thoughtful and well-reasoned opinion. Indeed, as Judge

Glenn observed during a hearing, this case is “virtually on all fours with Pitterman,” JA 524, in

which Judge Glenn and this Court held that a failure-to-warn claim was not barred by the Sale

Order. Like the complaint at issue in Pittterman, the complaint at issue here “alleges that New

GM had independent knowledge of the alleged defect after the Closing Date of the 363 Sale and

that its duty to warn arose from that knowledge.” May 2018 Decision, 590 B.R. at 61.

Specifically, the First Amended Complaint alleges that New GM touted the safety of its

StabiliTrak system after the closing date; that a specifically identified New GM employee was




                                                8
         Case 1:20-cv-03093-JMF Document 11 Filed 03/22/21 Page 9 of 11




aware of problems with the SWAS, having learned of them in the course of his prior

employment at Old GM; and that New GM nevertheless failed to warn drivers of vehicles with

these flaws of the potential risks. See FAC ¶¶ 18, 22-23, 25, 27. Thus, like the complaint at

issue in Pitterman, the First Amended Complaint “alleges that New GM had post-Sale

independent knowledge inherited from Old GM employees of the alleged defect, and its duty to

warn arose from that knowledge.” Buchanan, 613 B.R. at 584.

       In challenging this conclusion, New GM appears to argue that a duty-to-warn claim

premised on a New GM employee’s knowledge, where that knowledge was acquired in the

course of employment at Old GM, is necessarily an Assumed Liability and cannot be an

Independent Claim. New GM Br. 22. But that is not the case — as rulings in these proceedings

have long made clear. As Bankruptcy Judge Robert Gerber explained in the December 2015

Judgment: “With respect to Independent Claims, knowledge of Old GM may be imputed to New

GM, if permitted by nonbankruptcy law, to the extent such knowledge was ‘inherited’ from Old

GM if such information . . . was actually known to a New GM employee (e.g., because it is the

knowledge of the same employee or because it was communicated to a New GM employee)

. . . .” 2015 WL 11070293, at *1 (footnote omitted); accord November 2015 Decision, 541 B.R.

at 115 (“New GM would have to live with the knowledge its personnel had from the earliest days

they began to serve New GM . . . . [I]n actions alleging . . . Independent Claims . . . New GM’s

knowledge may be imputed to it starting with the first day of its existence. The Court’s rulings

permit allegations in pleadings starting with ‘New GM knew . . .’ or ‘New GM was on notice

that . . . .’ Plaintiffs asserting such claims may as a matter of this Court’s gatekeeper role then

complete the sentences as they see fit.” (internal quotation marks omitted)).




                                                  9
        Case 1:20-cv-03093-JMF Document 11 Filed 03/22/21 Page 10 of 11




       Noting that the First Amended Complaint does not allege a direct relationship between

New GM and either Mrs. Buchanan or her vehicle, New GM also questions the basis for any

legal duty to warn. See New GM Br. 34-35. New GM may well prove to have a valid point.

But, as this Court explained in Pitterman, “that is a question of nonbankruptcy law for the

[Georgia state courts] to decide in the first instance (subject to appellate review),” not a basis to

close the bankruptcy gate in Buchanan’s face. May 2018 Decision, 590 B.R. at 61. Buchanan’s

request for punitive damages does not affect this conclusion. The November 2019 Decision,

which held that punitive damages cannot be imposed on New GM based on a theory of successor

liability, was based on an interpretation of the agreements governing the 363 Sale. 943 F.3d at

127. But Independent Claims, by definition, fall “outside the scope” of these agreements.

Elliott, 829 F.3d at 157. Here, Buchanan “expressly and unequivocally does not seek punitive

damages against New GM predicated on Old GM conduct.” Buchanan Opp’n 24. Instead, he

does so “solely in connection with his independent claim for New GM’s failure to warn, which is

based solely on New GM’s knowledge (including knowledge acquired from Old GM) and

wrongful conduct.” Id.; see Buchanan, 613 B.R. at 584-86.6




6
         In its reply brief, New GM argues that Buchanan is either judicially estopped from
asserting that his theory of recovery is an Independent Claim or that he should be held to a
judicial admission that his request for punitive damages is based on Old GM conduct. See ECF
No. 10 (“New GM Reply”), at 7-12. But New GM did not make this argument in its initial brief,
and it is well established that “arguments not made in an appellant’s opening brief are waived
even if the appellant . . . raised them in a reply brief.” JP Morgan Chase Bank v. Altos Hornos
de Mex., S.A. de C.V., 412 F.3d 418, 428 (2d Cir. 2005); accord Farmer v. United States, Nos.
15-CV-6287 (AJN), 12-CR-758 (AJN), 2017 WL 3448014, at *3 (S.D.N.Y. Aug. 10, 2017)
(“Courts have repeatedly held that arguments raised for the first time in reply briefs are
waived . . . .” (collecting cases)). Accordingly, the Court declines to consider the argument.



                                                  10
        Case 1:20-cv-03093-JMF Document 11 Filed 03/22/21 Page 11 of 11




                                       CONCLUSION

       The Court has reviewed all of New GM’s remaining arguments and finds them to be

without merit. Accordingly, and substantially for the reasons provided by Judge Glenn, the order

of the Bankruptcy Court is AFFIRMED. The Clerk of Court is directed to close 20-CV-3093.


       SO ORDERED.

Dated: March 22, 2021                            __________________________________
       New York, New York                                 JESSE M. FURMAN
                                                        United States District Judge




                                              11
